—Appeal from a judgment of Supreme Court, Genesee County (Notaro, J.), entered October 16, 2000, dismissing the complaint following a nonjury trial.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the complaint following a nonjury trial. Plaintiffs commenced this action seeking, inter alia, to set aside the release signed by Aleksandra Dempski (plaintiff). As the court properly determined, “[t]he release unequivocally releases any claim plaintiff[s] may have * * * for all ‘known and unknown’ * * * injuries” (Galatioto v Hanes, 224 AD2d 923, 923) and “plaintiff[s] cannot avoid the release by now claiming that [plaintiff] did not understand its terms” (Finklea v Heim, 262 AD2d 1056, 1057; see, DeQuatro v Zhen Yu Li, 211 AD2d 609, 609-610). In any event, contrary to plaintiffs’ contention, the evidence at trial establishes that plaintiff had reported pain in her left knee to her treating physician prior to signing the release, and thus we conclude that the injury to plaintiff’s knee was the “consequence, or sequela, of [a] known injury” (Galatioto v Hanes, supra at 924; see, Finklea v Heim, supra at 1057). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Gorski, JJ.